Citation Nr: 0122880	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  96-33 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 20 percent for low 
back strain.  

3.  Entitlement to a total rating based upon individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
June 1969.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The September 1995 rating decision granted service connection 
and an initial 30 percent rating for PTSD since January 1990, 
and the August 1997 and November 2000 rating decisions 
continued the 30 percent rating for PTSD.  The October 1999 
and November 2000 rating decisions denied TDIU.  

In addition to the issues certified for appellate 
consideration, the issue of entitlement to a rating in excess 
of 20 percent for low back strain is before the Board.  
Appellate consideration of the issues of entitlement to a 
rating in excess of 20 percent for low back strain and TDIU 
will be deferred pending completion of the development 
requested in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  The criteria for PTSD in effect prior to and since 
November 1996 are equally favorable to the veteran.  

2.  The veteran was terminated from his last two jobs, which 
lasted a total of thirteen years, because of considerable 
impairment in establishing or maintaining effective or 
favorable relationships with people.  

3.  The degree of social and industrial impairment due to the 
veteran's PTSD is moderate.  

4.  The veteran's affect, speech, thinking, and memory are 
normal, and he is alert and oriented.  

5.  There is no evidence of impaired impulse control or 
obsessive or ritualistic behavior that interferes with 
routine activities.  

6.  An August 2000 VA examiner indicated that the veteran's 
PTSD alone does not render him unable to work, and another 
August 2000 VA examiner stated that the veteran could perform 
light duty or sedentary jobs.  


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159, 3.326(a)); 38 C.F.R. 
§§ 4.2, 4.130, Diagnostic Code 9411 (2000) (effective 
November 7, 1996); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996) (effective prior to November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A September 1995 rating decision granted service connection 
and an initial 30 percent rating for PTSD since January 1990, 
a temporary total rating for hospitalization from May 1994 to 
November 1994, and a 30 percent rating since November 1994.  
The veteran perfected a timely appeal of the assignment of 
the initial 30 percent rating.  The August 1997 and November 
2000 rating decisions continued the 30 percent rating.  

The claim for an increased rating for PTSD may be decided on 
the merits because the VA fulfilled its duty to assist the 
veteran in the development of the claim.  The Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary.  
38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
In this case, the RO obtained the available medical records 
from the identified health care providers.  The veteran 
received VA PTSD examinations, filed lay statements with the 
RO, and declined the opportunity for a hearing.  The RO's 
February 1990, May 1991, September 1991, March 1993, February 
1994, and March 1995 letters to the veteran, the September 
1995, August 1997, and November 2000 rating decisions, and 
the May 1996, August 1997, and April 2001 statements of the 
case informed the veteran of the evidence needed to 
substantiate his claim.  The duty to assist is not a one-way 
street.  If the veteran wishes help, he cannot passively wait 
for it.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Since the veteran was informed of the evidence needed to 
substantiate his claim and provided ample opportunity to 
submit such evidence, and the VA has also attempted to obtain 
such evidence, the VA has fulfilled its duty to assist the 
veteran.  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that PTSD has caused greater 
impairment of his earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  The 
rating for PTSD must be considered from the point of view of 
the veteran working or seeking work and the ability of the 
veteran's psyche to function under the ordinary conditions of 
daily life, including employment and self-support.  See 
38 C.F.R. §§ 4.2, 4.10 (2000).  The VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

While this appeal was pending, the rating criteria for PTSD 
were revised effective November 7, 1996.  Where a law or 
regulation changes after a claim is filed or reopened, but 
before the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  For the period 
preceding the effective date of the regulatory change, the 
Board should apply the old regulation.  For the period since 
the effective date, the Board should apply the more favorable 
of the old and new regulations.  VAOPGCPREC 3-2000.  Thus, 
for the period prior to November 7, 1996, the Board will 
apply the old criteria for PTSD, and for the period since 
November 7, 1996, the Board will apply the more favorable of 
the old criteria and the new criteria for PTSD.  

Prior to November 1996, governing regulations provided that 
the severity of a psychiatric disability would be measured by 
actual symptomatology, as it affects social and industrial 
adaptability.  Evaluators were specifically instructed not to 
"underevaluate the emotionally sick veteran with a good work 
record, nor [to] overevaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture."  38 C.F.R. § 4.130 (1996).  The old 
rating criteria for PTSD states that a 30 percent evaluation 
is warranted for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation is warranted if an 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
evaluation is warranted if an ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 
evaluation is warranted if the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, and there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such a fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, and the veteran is demonstrably unable to 
maintain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  In applying this standard, the VA 
interprets "definite" to mean "distinct, unambiguous, and 
moderately large in degree."  VAOPGCPREC 9-93.  

A 50 percent rating is warranted under the old criteria 
because the veteran's ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  According to the history given at 
March 1995 and August 2000 VA examinations, the veteran lost 
a job as a warehouseman and department supervisor for a 
moving company because he had problems getting along with his 
manager.  After working eleven years for a private tax 
service as a tax preparer and supervisor, the veteran was 
terminated for discriminating against a customer.  In two 
more years of work with another private tax service, the 
veteran was very irritable and tended to argue with 
customers.  He had trouble managing the staff, and he was 
sometimes reprimanded for inappropriate responses to 
customers.  Although his work history appeared stable in June 
1992, the veteran reported difficulty dealing with people and 
feeling continuous stress at work.  By August 1992, he had 
isolated himself from others, including family and friends, 
to avoid anger and stress.  In March 1993, the veteran 
reported increasing stress at work, and by April 1994, he had 
been terminated from his last job.  By March 1995, other than 
monthly visits to close relatives, the veteran rarely spoke 
with anyone.  According to an August 1996 Social Security 
award letter, the veteran's PTSD and depression made it very 
difficult for him to control his anger, react appropriately 
with peers and supervisors, and had led him into isolation 
from family and friends.  The veteran was deemed to have 
moderate restriction of daily living activities and moderate 
difficulties in maintaining social functioning.  At least one 
or two episodes of deterioration or decompensation in work or 
work-like settings had caused him to withdraw from that 
situation or to experience exacerbation of signs and 
symptoms.  The evidence shows that the veteran's ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  

A 50 percent rating is also warranted under the old criteria 
because, by reason of psychoneurotic symptoms, the veteran's 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
According to a VA social worker and a Social Security 
examiner, the veteran found it necessary to attend VA group 
therapy for PTSD, stress management, and anger management and 
individual therapy on a weekly basis since May 1992.  From 
June 1990 to August 2000, the veteran's PTSD manifested as 
intrusive thoughts, frequent nightmares of heavy mortar 
attacks, survivor guilt, early morning awakenings, 
hypervigilant checking of windows and doors, occasional 
passive suicidal and homicidal thoughts, anger and short-
temper, interference with concentration, and increasing 
depression and anxiety around the anniversary of the Tet 
Offensive.  His affect is fair to restricted, and he cries 
frequently.  Since March 1995, the veteran has experienced 
panic attacks lasting 30-45 minutes, two to three times per 
month, and he jumps at hearing noises.  The June 1990 
examiner opined that the total degree of social and 
industrial impairment due to PTSD and depression was 
moderate, and the veteran's global assessment function score 
was 55 in March 1995 and May 1997.  The veteran has not 
worked, or participated in substantial gainful activity, 
since April 1994.  The veteran contends that he has not tried 
to obtain a new job because he believes that he will not be 
able to handle the stress.  The veteran's reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  

A rating higher than 50 percent is not warranted under the 
old criteria.  Since June 1990, the veteran has been alert 
and oriented, and his conversational style has been normal in 
rate and content.  His memory was perfect for recall of 
historical events, and there was no evidence of psychotic 
thinking.  Since the March 1995 Social Security and VA 
examinations, his affect has been full, and his speech has 
been clear, coherent, and relevant.  He showed no evidence of 
disorganized thinking, and he denied delusions, 
hallucinations, and paranoid ideations.  He knew his name, 
location, and the date.  His remote memory was fair, and he 
did well with calculations.  He reported that he had 
continued to read and write since he last worked.  He had 
even seriously considered going back to work as a self-
employed tax preparer.  As recently as August 2000, there was 
no evidence of impaired impulse control or obsessive or 
ritualistic behavior that interfered with routine activities.  
The August 2000 VA examiner indicated that the veteran's PTSD 
alone did not render him unable to work, and his current GAF 
had improved to 60.  The evidence simply does not show severe 
impairment in the veteran's ability to establish and maintain 
effective or favorable relationships with people or a 
demonstrable inability to maintain and retain unemployment.  
Although he has shown an interest in working for himself, the 
veteran admitted that he had not tried to obtain a job since 
April 1994, and at least one of the August 2000 VA examiners 
stated that the veteran could perform light duty or sedentary 
jobs.  

The new rating criteria for PTSD states that a 30 percent 
evaluation is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411 (2000).  

A rating higher than 50 percent is not warranted under the 
new criteria.  As recently as August 2000, there was no 
evidence of impaired impulse control or obsessive or 
ritualistic behavior that interfered with routine activities.  
The August 2000 VA examiner noted that the veteran's hygiene 
and eye contact are good and that he is able to take care of 
himself at home during the day while his wife works.  The 
veteran's conversational style is normal, and he has been 
alert and oriented since June 1990.  The veteran's memory is 
perfect for recall of historical events, and there is no 
evidence of psychotic thinking.  Although the veteran has 2-3 
panic attacks per month, they are not near-continuous.  The 
medical evidence does not show symptoms of grossly 
inappropriate behavior or a persistent danger of the veteran 
hurting himself or others.  Nor does the evidence show total 
occupational and social impairment.  The veteran has not 
tried to obtain a job or employ himself since April 1994 even 
though an August 2000 VA examiner believes that he could 
perform light duty or sedentary jobs.  

A rating no higher than 50 percent is warranted for the 
veteran's PTSD.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  In this 
case, the symptomatology associated with the veteran's PTSD 
does not more nearly approximate the criteria for a higher 
evaluation.  Moreover, the evidence is not so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. 
§ 5107(b); 66 Fed. Reg. at 45,630 (to be codified as amended 
at 38 C.F.R. § 3.102).  

Extraschedular considerations do not apply because 
exceptional circumstances have not been claimed or 
demonstrated.  Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b) (2000).  The evidence does not 
show that the veteran's PTSD symptoms alone markedly 
interfere with employment or cause frequent hospitalizations.  
The veteran admitted that he had not tried to obtain a job 
since April 1994, and at least one of the August 2000 VA 
examiners stated that the veteran could perform light duty or 
sedentary jobs.  He was last hospitalized for treatment of 
PTSD in 1994.  


ORDER

Entitlement to an initial 50 percent rating for PTSD is 
granted, subject to the controlling laws and regulations 
governing the payment of monetary awards.  


REMAND

The May 1994 rating decision increased the rating for low 
back strain to 10 percent since July 1993, and the veteran 
filed a timely notice of disagreement in November 1994.  
Although the September 1995 rating decision increased the 
rating to 20 percent since March 1995 and the August 1997 and 
November 2000 rating decisions continued the 20 percent 
rating for low back strain, a statement of the case has not 
been issued.  When the RO adjudicates a claim and a notice of 
disagreement has been filed as to its denial, thereby 
initiating the appellate process, the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

In addition, as addressed above, the Board has increased the 
evaluation for service-connected PTSD.  The claim for an 
increased evaluation for low back strain is currently in 
appellate status.  The Board emphasizes that the evaluation 
for any service-connected disability is a central 
determination concerning a claim for TDIU.  Claims that are 
so related to each other should not be subject to piecemeal 
decision-making or appellate litigation.  See generally Smith 
v. Gober, 236 F.3d 1370 (Fed. Cir. 2001); Parker v. Brown , 7 
Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466 
(1992).  Accordingly, the Board defers any action on the 
issue of entitlement to TDIU pending additional consideration 
of that claim by the RO on remand.   

Finally, the Board notes that there has been a significant 
change in the law during the pendency of the appeals 
concerning the evaluation for low back strain and entitlement 
to TDIU.  The Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The VCAA and 
its implementing regulations, among other things, enhanced 
VA's duty to assist a claimant in developing facts pertinent 
to his claim and expanded on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  On remand, the RO should be sure to 
comply with the new statutory and regulatory provisions as 
required.   

Accordingly, the case is REMANDED for the following action:  

1.  The RO should furnish the veteran and 
his representative a statement of the 
case on the issue of entitlement to a 
disability rating in excess of 20 percent 
for low back strain, as well as notice of 
his appellate rights.  The RO should 
allow the applicable amount of time for 
the veteran to perfect his appeal.   

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations are fully complied with and 
satisfied. 

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement 
TDIU based on the entire evidence of 
record.  If the veteran's claim remains 
in a denied status, he and his 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC), which includes notice of 
any additional pertinent laws and 
regulations that were used, and a full 
discussion of action taken on the 
veteran's claim.  The SSOC should also 
address the criteria for evaluation of 
the veteran's service-connected low back 
strain.  The RO's actions should follow 
the Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

4.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

